Citation Nr: 0407911	
Decision Date: 03/26/04    Archive Date: 04/01/04

DOCKET NO.  02-05 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Ronald W. Scholz, Senior Counsel







INTRODUCTION

The veteran served on active duty from October 1954 to 
October 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California, which denied service connection for 
post-traumatic stress disorder (PTSD).


FINDINGS OF FACT

1.  The veteran has a current medical diagnosis of PTSD.

2.	The veteran did not engage in combat during active 
service.

3.	There is no credible supporting evidence that the claimed 
in-service stressors
actually occurred.

 
CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD 
have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304(f) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


VCAA

The veteran filed his claim in March 2000 and it was denied 
in September 2000.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5100, 5103, 5103A, 5106, 5107, 5126 (West 2002).  Among 
other things, this law redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curium order), which had held that VA cannot 
assist in the development of a claim that was not well 
grounded.  

This liberalizing law is applicable to these claims because 
they are currently pending before VA.  See Bernklau v. 
Principi, 291 F.3d 795, 806 (Fed. Cir. 2002).  The Act and 
its implementing regulations, 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a), essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c)).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. Jan. 13, 2004) held, in part, that a 
VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a 
claim for VA benefits.  

In the present case, regarding the issue of service 
connection for PTSD, a substantially complete 
application was received in August 1999.  Thereafter, in 
a rating decision dated in September 2000 that issue was 
denied.  Only after that rating action was promulgated 
did the AOJ, in October and December 2001, provide 
notice to the claimant regarding what information and 
evidence is needed to substantiate the claim, as well as 
what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained 
by VA, and the need for the claimant to submit any 
evidence in his or her possession that pertains to the 
claim.  

Because the VCAA notice in this case was not provided to 
the appellant prior to the initial AOJ adjudication 
denying the claim, the timing of the notice does not 
comply with the express requirements of the law as found 
by the Court in Pelegrini.  While the Court did not 
address whether, and, if so, how, the Secretary can 
properly cure a defect in the timing of the notice, it 
did leave open the possibility that a notice error of 
this kind may be non-prejudicial to a claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ 
determination, i.e., a denial of the claim, would 
largely nullify the purpose of the notice and, as such, 
prejudice the claimant by forcing him or her to overcome 
an adverse decision, as well as substantially impair the 
orderly sequence of claims development and adjudication.  
Pelegrini, No. 01-944, slip op. at 13.  On the other 
hand, the Court acknowledged that the Secretary could 
show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  Id. ("The Secretary has 
failed to demonstrate that, in this case, lack of such a 
pre-AOJ-decision notice was not prejudicial to the 
appellant.") 

In light of these two findings on prejudice, the Board 
finds that the Court in Pelegrini has left open the 
possibility of a notice error being found to be non-
prejudicial to a claimant.  To find otherwise would 
require the Board to remand every case for the purpose 
of having the AOJ provide a pre-initial adjudication 
notice.  The only way the AOJ could provide such a 
notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by 
the appellant to perfect the appeal to the Board.  This 
would be an absurd result, and as such it is not a 
reasonable construction of section 5103(a).  There is no 
basis for concluding that harmful error occurs simply 
because a claimant receives VCAA notice after an initial 
adverse adjudication.  

Moreover, while strictly following the express holding 
in Pelegrini would require the entire rating process to 
be reinitiated when notice was not provided prior to the 
first agency adjudication, this could not have been the 
intention of the Court, otherwise it would not have 
taken "due account of the rule of prejudicial error" 
in reviewing the Board's decision.  See 38 U.S.C. 
§ 7261(b)(2); see also Conway v. Principi, No. 03-7072 
(Fed. Cir. Jan. 7, 2004) (There is no implicit exemption 
for the notice requirements contained in 38 U.S.C. 
§ 5103(a) from the general statutory command set forth 
in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial 
error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo 
basis and without providing any deference to the AOJ's 
decision.  As provided by 38 U.S.C. § 7104(a), all 
questions in a matter which under 38 U.S.C. § 511(a) are 
subject to decision by the Secretary shall be subject to 
one review on appeal to the Secretary, and such final 
decisions are made by the Board.  Because the Board 
makes the final decision on behalf of the Secretary with 
respect to claims for veterans benefits, it is entirely 
appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication 
constitutes harmless error, especially since an AOJ 
determination that is "affirmed" by the Board is 
subsumed by the appellate decision and becomes the 
single and sole decision of the Secretary in the matter 
under consideration.  See 38 C.F.R. § 20.1104.  There 
simply is no "adverse determination," as discussed by 
the Court in Pelegrini, for the appellant to overcome.  
See Pelegrini, No. 01-944, slip op. at 13.  Similarly, a 
claimant is not compelled under 38 U.S.C. § 5108 to 
proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only 
after a decision of either the AOJ or the Board becomes 
final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity 
to submit information and evidence in support of their 
claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  

Here, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless 
error.  While the notice provided to the appellant in 
October and December 2001 was not given prior to the 
first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and 
the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  After the notice was provided, the case was 
readjudicated and a Statement of the Case (SOC) [or 
Supplemental Statement of the Case (SSOC)] was provided 
to the appellant.  The claimant has been provided with 
every opportunity to submit evidence and argument in 
support of his or her claim, and to respond to VA 
notices. Therefore, not withstanding Pelegrini, to 
decide the appeal would not be prejudicial error to the 
claimant.  

The decision in Pelegrini also held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will 
seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide 
any evidence in the claimant's possession that pertains 
to the claim, or something to the effect that the 
claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth 
element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element," the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to her or his claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.

The veteran and his representative have been provided with a 
copy of the appealed September 2000 rating decision and a 
March 2002 statement of the case (SOC) that discuss the 
pertinent evidence and the laws and regulations related to 
the claim, and essentially notify them of the evidence needed 
by the veteran to prevail on the claim.  

In addition, in October and December 2001 letters, the RO 
notified the veteran of the evidence needed to substantiate 
his claims and offered to assist him in obtaining any 
relevant evidence.  These letters gave very specific notice 
of what evidence the appellant needed to submit and what 
evidence VA would obtain.  In particular, VA requested 
specific information from the veteran regarding what units 
the veteran served with in Korea and when, in order to obtain 
corroborating or confirming evidence from the U.S. Armed 
Service Center for Research of Unit Records (USACRUR).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).  

In light of the foregoing, the Board finds that the September 
2000 rating decision, the March 2002 SOC, the October 2001 
letter, and the December 2001 letter sufficiently identify 
the evidence necessary to substantiate the claim and set out 
the relative responsibilities of the VA and the veteran to 
obtain the needed evidence in compliance with Quartuccio. 

After notice was provided, the case was readjudicated and an 
SOC was provided to the appellant in March 2002.  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  Therefore, notwithstanding Pelegrini, to 
decide the appeal would not be prejudicial error to the 
claimant.  In this regard, throughout this appeal process, VA 
has made reasonable efforts to obtain all relevant records 
adequately identified by the veteran.  Specifically, VA has 
associated with the claims folder the veteran's outpatient 
treatment reports and VA examination reports.  While the 
veteran has responded to the VA requests for additional 
information, he has not provided the specific additional 
information required to permit a search for corroborating or 
confirming records through USACRUR.  

Given the foregoing, the Board concludes that VA has 
satisfied the notice and assistance provisions as found in 
the VCAA.  Consequently, an adjudication of the appeal at 
this juncture is proper.


Analysis

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  A showing of chronic 
disease in service requires a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.   Isolated 
findings, or a diagnosis including the word "chronic," are 
not sufficient to establish service connection.  Service 
connection may be also granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order for service connection to be awarded for PTSD, three 
elements must be present: 1) a current medical diagnosis of 
PTSD; 2) medical evidence of a causal nexus between current 
symptomatology and the claimed in-service stressor; and 3) 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. § 3.304(f); Moreau v. 
Brown, 9 Vet. App. 389 (1996).

The evidence necessary to establish the incurrence of a 
recognizable stressor during service to support a claim of 
service connection for PTSD will vary depending on whether 
the veteran engaged in combat with the enemy. 38 U.S.C.A. 
§ 1154(b), 38 C.F.R. § 3.304(d) & (f).  See Hayes v. Brown, 5 
Vet. App. 60 (1993), Zarycki v. Brown, 6 Vet. App. 91 (1993).

If combat is affirmatively indicated, then the veteran's lay 
testimony regarding claimed combat-related stressors must be 
accepted as conclusive as to their actual occurrence and no 
further development or corroborative evidence will be 
required, provided the veteran's testimony is found to be 
credible and consistent.  Zarycki, supra, at 98.  38 U.S.C.A. 
§ 1154(b) (West 2003). If there is no combat experience, or 
if the claimed stressor is not related to such combat, there 
must be independent evidence to corroborate the veteran's 
statement as to the occurrence of the claimed stressor.  
Doran v. Brown, 6 Vet. App. 283, 288 (1994). The veteran's 
testimony, by itself, cannot establish the occurrence of a 
noncombat stressor.  Dizoglio v Brown, 9 Vet. App. 163, 166 
(1996). An opinion by a mental health professional, based on 
a post-service examination of the veteran, by itself, cannot 
establish the occurrence of a noncombat stressor.  Moreau, 
supra, at 395.

Here, the veteran has the medical evidence establishing a 
diagnosis of the condition, and a link, established by the 
medical evidence, between the current symptomatology and the 
claimed stressor.  A June 2000 VA examination report contains 
a diagnosis of PTSD.  The examiner found that veteran was 
plagued by nightmares of dead bodies he saw in Korea.

The veteran was not involved in combat.  The veteran has 
submitted several statements stressing the fact that he was 
not engaged in combat, that his claim for service connection 
for PTSD was not based on "combat/enemy fire," and that his 
claim was based on "in-service trauma which is differing 
than (sic) combat related PTSD." Essentially, he claims his 
stressors were exposure to dead bodies and other residuals of 
the fighting in Korea and racism from fellow soldiers, as he 
was an Asian-American.

The veteran's DD 214 reflects the fact that the veteran's 
occupational specialty was Boatswain, Harbor Craft and that 
he had overseas service.  Receipt of the Good Conduct Medal 
is of record, but there is no documentation of any medals or 
citations indicative of participation in combat. VA was 
unable to retrieve the veteran's service records or service 
medical records.   In response to VA requests, the National 
Personnel Records Center (NPRC), St. Louis, Missouri, 
reported the records may have been destroyed by a fire at the 
records center in 1973 but, in any event, could not be 
located at NPRC.

A review of the record shows that the veteran apparently 
first sought treatment for a psychiatric condition in October 
1984 after experiencing depression following a work-related 
back injury. Records pertaining to this treatment, as well as 
the reports of a private psychiatric examinations conducted 
in April 1985 and December 1985 and a VA psychiatric 
examination conducted in December 1986, make no reference by 
the veteran or the examining physicians to the veteran's 
period of military service.

The information provided by the veteran regarding the 
stressors responsible for his PTSD is vague as to time and 
place.  Without more specific information, VA is not able to 
refer his case to the U.S. Armed Service Center for Research 
of Unit Records (USASCRUR) to research and confirm the 
stressors.  In response to VA's request in October and 
December 2001 for specific information as to when and where 
the events occurred, what occurred, who was involved, and 
what the veteran's role was, the veteran has referred the RO 
claims examiner to his previous submissions of December 1998, 
March 2000, and June 2001.

The December 1998 submission consists of the veteran's 
answers to a number of questions.  However, the veteran's 
answers provide no specific details that would aid the claims 
examiner in seeking corroborating or confirming evidence.  
For example, in answer to providing a stressor event, the 
veteran said, "I am a Japanese American, and served in Korea 
during the Korean War.  To me, Basic Training was an 
insult...."  In answer to providing a date and geographic 
location, "Pusan South Korea, moving to Mansion to DMZ line, 
Korea 1955 to 1956."

The March 2000 submission, a Statement in Support of Claim 
Form 21-4138 with numerous attachments, consists of a series 
of statements by the veteran and various clinical medical 
records, none of which provide any information that would aid 
the claims examiner in obtaining corroborating or confirming 
evidence.

The June 2001 submission, a Statement in Support of Claim 
Form 21-4138 with numerous attachments, consists of newspaper 
articles and synopsis of newspaper articles.  There is no way 
to relate the events cited in those articles to the veteran.

In his March 2004 submission, the veteran's representative 
points out that the veteran has provided VA with newspaper 
clippings, one of which relates to a fatal accident involving 
personnel in the veteran's unit, the 24th Division.  However, 
as with all the newspaper articles provided by the veteran, 
there is no way to relate that incident to the veteran, the 
veteran has not indicated that he has any personal knowledge 
of that incident, and nothing the veteran has related to his 
mental health professional bears any resembalence to that 
incident.  Moreover, the veteran has stated that the 
incidents he witnessed in service never made headlines or 
appeared in the newspapers. 

Corroborating evidence, such as contemporaneous letters from 
family members or statements from service comrades, to 
support the veteran's accounts of exposure to trauma while 
stationed in Korea or incidents of racism from fellow 
soldiers to support the given diagnosis of PTSD have not been 
presented.  

Based on the foregoing, the Board finds that no further 
development is required to verify the veteran's claimed 
stressors.  See Fossie v. West, 12 Vet. App. 1, 6-7 (1998)  
(holding there is n duty to assist where the veteran's 
statement concerning in-service stressors were too vague to 
refer to the Joint Service Environmental Studies Group 
(ESG)).  The Board finds that any further attempts to obtain 
this evidence would be futile. See Gobber v. Derwinksi, 2 
Vet. App. 470, 472 (1992) (VA's duty to assist is not a duty 
to prove a claim with the claimant only in a passive role.) 
No further development is warranted.  See Stegall v. West, 11 
Vet. App. 268 (1998).

The Board finds that there is no credible supporting evidence 
to substantiate the veteran's claimed stressors. Thus, the 
claim fails to satisfy one of the essential elements in 
establishing service connection for PTSD, i.e., credible 
evidence of an in-service stressor. 38 C.F.R. § 3.304(f). 

Because there is no credible supporting evidence of an in-
service stressor, the Board concludes that the preponderance 
of the evidence is against the veteran's claim of entitlement 
to service connection for PTSD. The evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit of the doubt rule. 38 C.F.R. § 3.102 (2002). The 
benefit sought on appeal must, accordingly, be denied.


ORDER

Service connection for PTSD is denied.



	                        
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



